
	

111 HR 185 IH: Sewage Sludge in Food Production Consumer Notification Act
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 185
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Serrano
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Food, Drug, and Cosmetic Act and the egg,
		  meat, and poultry inspection laws to ensure that consumers receive notification
		  regarding food products produced from crops, livestock, or poultry raised on
		  land on which sewage sludge was applied.
	
	
		1.Short titleThis Act may be cited as the
			 Sewage Sludge in Food Production
			 Consumer Notification Act.
		2.Notification to
			 consumers of food products produced on land on which sewage sludge has been
			 applied
			(a)Adulterated food
			 under federal food, drug, and cosmetic actSection 402 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 342) is amended by adding at the end the following:
				
					(j)(1)Effective one year after
				the date of the enactment of the Sewage
				Sludge in Food Production Consumer Notification Act, if it is a
				food (intended for human consumption and offered for sale) that was produced,
				or contains any ingredient that was produced, on land on which sewage sludge
				was applied, unless—
							(A)the application of sewage sludge to
				the land terminated more than one year before the date on which the production
				of the food or ingredient on the land commenced;
							(B)the food bears a label that clearly
				indicates that the food, or an ingredient of the food, was produced on land on
				which sewage sludge was applied; or
							(C)in the case of a raw agricultural
				commodity or other food generally offered for sale without labeling, a sign is
				posted within close proximity of the food to notify consumers that the food, or
				an ingredient of the food, was produced on land on which sewage sludge was
				applied.
							.
			(b)Adulterated food
			 under Egg Products Inspection ActSection 4(a) of the Egg
			 Products Inspection Act (21 U.S.C. 1033(a)) is amended—
				(1)by striking
			 or at the end of paragraph (7);
				(2)by striking the
			 period at the end of paragraph (8) and inserting ; or;
			 and
				(3)by adding at the
			 end the following:
					
						(9)effective one year
				after the date of the enactment of the Sewage
				Sludge in Food Production Consumer Notification Act, if it is
				derived from poultry that were raised, or that consumed animal feed produced,
				on land on which sewage sludge was applied, unless—
							(A)the application of
				sewage sludge to the land terminated more than one year before the date on
				which the poultry began to be raised on the land or the date on which the
				production of the animal feed on the land commenced; or
							(B)the container
				bears a label that clearly indicates that the egg or egg product was derived
				from poultry that—
								(i)were raised on
				land on which sewage sludge was applied; or
								(ii)consumed animal
				feed produced on land on which sewage sludge was
				applied.
								.
				(c)Adulterated food
			 under Federal Meat Inspection ActSection 1(m) of the Federal
			 Meat Inspection Act (21 U.S.C. 601(m)) is amended—
				(1)by striking
			 or at the end of paragraph (8);
				(2)by striking the
			 period at the end of paragraph (9) and inserting ; or;
			 and
				(3)by
			 adding at the end the following:
					
						(10)effective one
				year after the date of the enactment of the Sewage Sludge in Food Production Consumer Notification
				Act, if it is derived from livestock that grazed, or consumed
				animal feed produced, on land on which sewage sludge was applied,
				unless—
							(A)the application of
				sewage sludge to the land terminated more than one year before the date on
				which the livestock began grazing on the land or the date on which the
				production of the animal feed on the land commenced;
							(B)the carcass, part
				thereof, meat or meat food product bears a label that clearly indicates that
				the livestock—
								(i)grazed on land on
				which sewage sludge was applied; or
								(ii)consumed animal
				feed produced on land on which sewage sludge was applied; or
								(C)in the case of a
				carcass, part thereof, meat or meat food product generally offered for sale
				without labeling, a sign is posted within close proximity of the item to notify
				consumers that the livestock—
								(i)grazed on land on
				which sewage sludge was applied; or
								(ii)consumed animal
				feed produced on land on which sewage sludge was
				applied.
								.
				(d)Adulterated food
			 under Poultry Products Inspection ActSection 4(g) of the Poultry
			 Products Inspection Act (21 U.S.C. 453(g)) is amended—
				(1)by striking
			 or at the end of paragraph (7);
				(2)by striking the
			 period at the end of paragraph (8) and inserting ; or;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(9)effective one year
				after the date of the enactment of the Sewage
				Sludge in Food Production Consumer Notification Act, if it is
				derived from poultry that were raised, or that consumed animal feed produced,
				on land on which sewage sludge was applied, unless—
							(A)the application of
				sewage sludge to the land terminated more than one year before the date on
				which the poultry began to be raised on the land or the date on which the
				production of the animal feed on the land commenced;
							(B)the poultry
				product bears a label that clearly indicates that the poultry contained in the
				product—
								(i)were raised on
				land on which sewage sludge was applied; or
								(ii)consumed animal
				feed produced on land on which sewage sludge was applied; or
								(C)in the case of a
				poultry product generally offered for sale without labeling, a sign is posted
				within close proximity of the item to notify consumers that the poultry
				contained in the product—
								(i)were raised on
				land on which sewage sludge was applied; or
								(ii)consumed animal
				feed produced on land on which sewage sludge was
				applied.
								.
				(e)Relation to
			 national organic programNothing in this section or the
			 amendments made by this section shall be construed to modify the prohibition
			 contained in part 205 of title 7, Code of Federal Regulations, on the use of
			 sewage sludge, including ash, grit, or screenings from the production of sewage
			 sludge, in organic food production under the National Organic Program of the
			 Department of Agriculture.
			
